DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 07/28/2021 has been considered. It is noted that claims 1-4, 7-16, and 18 have been amended. Claims 5, 6, and 19 have been cancelled. New claims 21 and 22 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 2009/0191933) in view of Tran et al (US 2005/0272501).
Regarding claims 1, 7, and 8: French discloses a computer-based method of gameplay tracking at a table game in a gaming environment (see abstract), the method performed by a gaming table computing system (hand-held card holder system), the gaming table computing system comprising instructions stored in a memory, which when executed by one or more processors of the gaming table computing system, cause the gaming table computing system to perform the method (see paragraph [0038]) comprising: receive an image feed from one or more cameras that are positioned proximate to a table game in a gaming environment (see paragraph [0093], showing camera 13e photographs players stationed at the gaming table and the system identifies players based on the photographs); process the image feed to identify a player at the table game based on facial recognition analysis (see paragraph [0093], showing the system identify players using facial recognition based on the photographs); based on the facial recognition analysis (see paragraph [0093], showing the system identifies players using facial recognition), identify a player loyalty account (awards (comps) account) of the player (see paragraphs [0080], [0142], showing the system identifies players and players' awards (comps) account), wherein the player loyalty account is associated with the gaming environment (see paragraph [0142], players' awards (comps) account is calculated based on table game history); process the image feed to determine an amount of a bet placed by the player in a betting field of the table game (see paragraphs [0144], [0146], cameras track bets based on chips in bet placements areas for each game participant); and cause the player loyalty account to be updated based on the amount of the bet placed by the player in the betting field (see paragraph [0142], players' awards (comps) account is updated and comps calculated based on table game history including betting activity).
In an analogous invention, Tran et al teaches receiving a first image feed from a first camera that is coupled to a first table sign, wherein the first table  sign is positioned proximate to a table game in a gaming environment, and wherein the first table sign comprises a dealer interface system, wherein the dealer interface system comprises a touch screen; receiving a second image feed from a second camera 
It would have been obvious to a person of ordinary skill in the art before the time of the invention to modify French’s table game as taught by Tran et al’s first and second camera for the purpose of providing sensors useful for game play and operation of the gaming table. This yields the expected result of increasing the game table’s usefulness and enjoyment.

Regarding Claims 9, 21, and 22: French discloses a computer-based gameplay tracking system (see abstract), comprising: a table game (see figure 3, [0124]), the table game comprising a table game surface defining a playing area and a betting field (see figure 3, [0124]); a plurality of cameras that provide an image feed of gameplay and players at the table game ( see paragraphs [0093], [0144], showing cameras photograph players at the game table and also track betting activities of players); a gaming table computing system in communication with the plurality of the cameras, wherein the image feed comprises images of each player at the table game and the image feed comprises images of each bet placed by each player at the table game (see paragraphs [0093], [0144], the system receives photographs and betting activities of players from the cameras to perform various analysis); wherein the gaming table computing system is configured to: process the image feed to identify a player at the table game based on facial recognition analysis (see paragraph [0093], camera 13e photographs players stationed at the gaming table and the system identifies players based on the photographs); based on the facial recognition analysis (see paragraph [0093], the system identify players using facial recognition based on the photographs), identify a player loyalty account (awards (comps) account) of the player (see paragraphs [0080], [0142], showing the system identifies players and players' awards (comps) account), wherein the player loyalty account is associated with the gaming environment (see paragraph [0142], showing players' awards (comps) account is calculated based on table game history); process the image feed to determine a bet placed by the player in the betting field of the table game (see paragraphs 
In an analogous invention, Tran et al teaches receiving a first image feed from a first camera that is coupled to a first table sign, wherein the first table  sign is positioned proximate to a table game in a gaming environment, and wherein the first table sign comprises a dealer interface system, wherein the dealer interface system comprises a touch screen; receiving a second image feed from a second camera that is coupled to a second table sign, wherein the second table sign is positioned proximate to the table game; determine an average bet amount placed by the player in the betting field over the period of time (see abstract; paragraphs [0072] and [0081]).
It would have been obvious to a person of ordinary skill in the art before the time of the invention to modify French’s table game as taught by Tran et al’s first and second camera for the purpose of providing sensors useful for game play and operation of the gaming table. This yields the expected result of increasing the game table’s usefulness and enjoyment.

Regarding Claim 18: French discloses a computer-based method (see abstract), comprising: receiving, by a gaming table computing system, an image feed from one or more cameras positioned proximate to a table game in a gaming environment (see paragraph [0093], showing camera 13e photographs players stationed at the gaming table and the system identifies players based on the photographs); processing the image feed, by the gaming table computing system, to identify a player at the table game based on facial recognition analysis (see paragraph [0093], the system identify players using facial recognition based on the photographs); based on the facial recognition analysis (see paragraph [0093], showing the system identifies players using facial recognition), identifying, by the gaming table computing system, a player loyalty account (awards (comps) account) of the player (see paragraphs [0080], [0142], showing the system identifies players and players' awards (comps) account), on chips in bet placements areas for each game participant); and causing, by the gaming table computing system, the player loyalty account to be updated based on the amount of the bet placed by the player in the betting field (see paragraph [0142], showing players' awards (comps) account is updated and comps calculated based on table game history including betting activity).
In an analogous invention, Tran et al teaches receiving a first image feed from a first camera that is coupled to a first table sign, wherein the first table  sign is positioned proximate to a table game in a gaming environment, and wherein the first table sign comprises a dealer interface system, wherein the dealer interface system comprises a touch screen; receiving a second image feed from a second camera that is coupled to a second table sign, wherein the second table sign is positioned proximate to the table game; determine an average bet amount placed by the player in the betting field over the period of time (see abstract; paragraphs [0072] and [0081]).
It would have been obvious to a person of ordinary skill in the art before the time of the invention to modify French’s table game as taught by Tran et al’s first and second camera for the purpose of providing sensors useful for game play and operation of the gaming table. This yields the expected result of increasing the game table’s usefulness and enjoyment.

Regarding Claim 20: French discloses wherein determining the amount of the bet placed by the player in the betting field of the table game comprises processing, by the gaming table computing system, an RFID-based signal received from the table game responsive to the placement of the bet in the betting field of the table game (see paragraphs [0144], [0146], showing RFID gaming chips enable tracking of bets based on chips in bet placements areas for each game participant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 2009/0191933) in view of Tran et al (US 2005/0272501) and further in view of George et al (US 2015/0199872) and Lee (US 2013/0180820).
Regarding claims 2, 3, 15, and 16: French discloses the invention substantially as claimed. 
However, French does not explicitly disclose, further comprising: process the image feed to identify an amount of cash tendered by the player to a dealer for a buy-in at the table game; and subsequent to the dealer retrieving one or more chips from a deal chip tray, process the image feed to confirm that a total value of the one or more chips is equal to the amount of cash tendered by the player; further comprising: subsequent to confirming that the total value of the one or more chips is equal to the amount of cash tendered by the player, provide an authorization approval to a display screen positioned proximate to the table game.
In an analogous invention, George et al teaches further comprising: process the image feed to identify an amount of cash tendered by the player to a dealer for a buy-in at the table game (see paragraph 
In another analogous invention, Lee teaches further comprising subsequent to the dealer retrieving one or more chips from a deal chip tray, process the image feed (see paragraphs [0052], [0054], showing images of chip colors used to determine amount of chips) to confirm that a total value of the one or more chips is equal to the amount of cash tendered by the player (see paragraphs [0051], [0057], showing user takes out chips corresponding to the summed amount of monies amount from the chip tray, checks whether chips amount corresponds to monies, then transfer chips to customer); further comprising: subsequent to confirming that the total value of the one or more chips is equal to the amount of cash tendered by the player, provide an authorization approval to a display screen positioned proximate to the table game (see paragraph [0057], showing control unit checks whether chips amount corresponds to monies amount and displays the checking result through the output unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify French’s game device as taught by George’s buy in feature and Lee’s chip tray for the purpose of verifying buy-in accuracy and thereby protect casino assets as taught by George in paragraph [0205], and for providing cash to chip accuracy and thereby protect casino assets as showing in paragraph [0057] of Lee.

10.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 2009/0191933) in view of Tran et al (US 2005/0272501, George et al (US 2015/0199872), and Lee (US 2013/0180820) and further in view of Urie et al (US 2002/0169021).
	Regarding claims 4 and 17: French discloses the invention substantially as claimed. 
	However, French did not explicitly disclose further comprising: cause the player loyalty account to be updated based on the amount of the cash tendered by the player.
	In an analogous invention, Urie et al teaches further comprising: cause the player loyalty account to be updated based on the amount of the cash tendered by the player (see paragraph [0060], showing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify French with the teaching of Urie for the purpose of tracking players' play history and thereby provide incentives for increasing buy-in amounts as shown in paragraph [0014] of Urie.

11.	Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 2009/0191933) in view of Tran et al (US 2005/0272501) and further in view of Bulzacki et al (US 2017/0236372).
Regarding claim 14: French discloses the invention substantially as claimed. 
However, French does not explicitly disclose, wherein the gaming table computing system is configured to: process the image feed to categorize a behavior of the player; and responsive to the categorized behavior, provide a notification to security personnel.
In an analogous invention, Bulzacki et al teaches wherein the gaming table computing system is configured to: process the image feed to categorize a behavior of the player (see paragraphs [0067], [0081], showing cameras are used to monitor gaming activities to detect suspicious player activities); and responsive to the categorized behavior, provide a notification to security personnel (see paragraph [0118], showing management users may be presented surveillance images on management interface upon detection of particular patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify French’s gaming device as taught by Bulzacki’s monitoring system for the purpose of tracking gaming activities and thereby detecting suspicious behaviors and patterns as shown in paragraph [0067] of Bulzacki et al.

12.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 2009/0191933) in view of Tran et al (US 2005/0272501) and further in view of Czyzewski et al (US 2008/0113783) and Ludwig et al (US 2017/0164291).

However, French does not explicitly disclose wherein the plurality of cameras comprises a first camera coupled to a table sign positioned on a first side of the table game and a second camera coupled to a support pole positioned on a second side of the table game, wherein the second camera is at an elevation that is higher than an elevation of the first camera; wherein the table sign comprises a display screen for presenting player loyalty account information for a player at the table game; wherein the gaming table computing system is configured to graphically present information on the display screen associated with the player at the gaming table.
In an analogous invention, Czyzewski et al teaches wherein the plurality of cameras comprises a first camera (see figure 4, card sensors 56) coupled to a table sign (see figure 4, player display 54) positioned on a first side of the table game (see paragraphs [0158], [0137], showing HHCH system controls plurality of cameras, including motion sensors (first cameras) incorporated into a table, and the table have attached table display, where the motion sensors are positioned on the player side of the table), wherein a second camera is at an elevation that is higher than an elevation of the first camera (see figure 4, for camera 1 elevated above the table); wherein the table sign comprises a display screen for presenting player loyalty account information fora player at the table game (see paragraphs [0139], [0142], showing table display shows a player's current bet positions, which will be updated to player's account); wherein the gaming table computing system is configured to graphically present information on the display screen associated with the player at the gaming table (see paragraph [0137], showing FIFICH system interfaces with table displays to graphically present information on the display screen associated with players).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify French’s gaming device as taught by Czyzewski’s cameras for the purpose of achieving a full view of the gaming table surface, and are positioned to give the best vantage point for the desired application as shown in paragraph [0038] of Czyzewski et al.

Regarding claim 11: French discloses the invention substantially as claimed. 

In an analogous invention, Ludwig et al teaches wherein the plurality of cameras comprises a body camera worn by a dealer at the table game (see paragraphs [0017], [0035], showing a body camera as a wearable device that can used in a gaming system alongside a gaming device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify French’s gaming device as taught by Ludwig’s body camera for the purpose of having a monitoring system and camera that can record and monitor real time perspective of the dealer/user as shown in paragraph [0035] of Ludwig et al.

Response to Arguments
13.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied from the prior rejection of record and the current rejection specifically challenged in the argument.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715